Citation Nr: 1528757	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-18 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected history of stress fracture of the right femoral condyle; right medial tibial plateau; tibial stress changes and right foot stress fracture in the navicular area with chondromalacia.  

2.  Entitlement to an increased rating in excess of 10 percent for service-connected history of stress fracture of the left femoral condyles; left medial tibial plateau; tibial stress changes left foot stress fracture in the navicular area with chondromalacia.  


REPRESENTATION

Veteran represented by:	Ashley Smith, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to February 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veteran Law Judge sitting in Montgomery, Alabama.  A transcript of this hearing has been associated with the claims file.  

In a May 2015 rating decision, the RO granted a temporary evaluation of 100 percent effective January 21, 2015 based on the Veteran's left knee surgery and resumed an evaluation of 10 percent effective March 1, 2015.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  And, in addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim. A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks entitlement to an increased rating for her service-connected leg disabilities.  

Private treatment records from the Southern Orthopedic Surgeons received in April 2015 showed that the Veteran underwent a left knee arthroscopy with debridement of articular cartilage/chondroplasty patellofemoral joint and medial femoral condyle surgery in January 2015 followed by three to four weeks of physical therapy.  

In March 2015, the Veteran testified that her condition has worsened and she should be rated separately for the legs, ankles, and feet.  The Veteran also asked to be considered under Diagnostic Code 5262 for impairment of the tibia or fibula rather than Diagnostic Code 5260 for limitation of flexion of the knees.  The Veteran also argued that the new medical evidence is sufficient to establish a "moderate" knee disability under Diagnostic Code 5262, which would warrant a 20 percent rating.  The Veteran also reported that her condition has worsened since 2008 due to symptoms of pain, numbness, tenderness, soreness, popping and cracking.  She also testified that she underwent a left knee arthroscopic surgery in January 2015 and submitted records from the surgery.  

The Board notes that the May 2015 rating decision provided the Veteran with a temporary 100 percent evaluation for her left knee surgery.  However, the VA and private treatment records do not indicate the current level of severity for her service-connected disabilities.  The most recent VA examination was conducted over six years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, while the Board has reviewed the VA and private treatment records associated with the claims file, there is no medical evidence that can assist the Board in accurately determining the current severity of her service-connected disabilities under the appropriate diagnostic codes.  

Given the allegation of worsening, the Veteran's report of symptoms that were not reflected in the previous August 2009 VA examination, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's disabilities, the Board finds that a new examination with findings responsive to the applicable rating criteria is needed in order to fully and fairly evaluate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also notes that there may be pertinent, outstanding VA and private treatments that would assist the Board in accurately determining the current severity of the Veteran's service-connected disabilities.  Any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records, to include treatment records from Dr. T.B., Dr. C.T., and Dr. L.  See April 2011 VA Form 21-4142 Authorization for Release of Information; see also November 2011 VA 21-0820 Report of General Information.  

With the Veteran's authorization, the AOJ/AMC should then obtain the Veteran's recent VA and private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The AOJ/AMC should also obtain any outstanding VA treatment records, to include VA treatment records from the Montgomery VAMC since February 2012. All efforts to obtain these records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected leg disabilities.  The file must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  

(a) Describe all impairment associated with the Veteran's service-connected disabilities including any impairment of the legs, knees and feet.  The examiner should determine whether the Veteran has impairment of the tibia and fibula to include nonunion; or if malunion is found, then please diagnose whether it constitute a slight, moderate or marked disability.  

(b)  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e)  The examiner should also provide an opinion concerning the impact of the service-connected leg disabilities on the Veteran's ability to work.

4.  The AOJ/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ/AMC should return the case to the examiner for completion of the inquiry.

5. The AOJ/AMC should then readjudicate the claim on appeal in light of all of the evidence of record to include consideration of diagnostic code 5262.  If the issue remains denied, the AOJ/AMC should provide the Veteran and her representative a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

